Citation Nr: 0325116	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-11 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for shortness of breath 
due to undiagnosed illness.

2.  Entitlement to an initial rating in excess of 10 percent 
for joint pain due to an undiagnosed illness.

3.  Entitlement to service connection for numbness of the 
hands due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

5.  Entitlement to service connection for sleep apnea due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On November 4, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be accorded VA joints, 
neurological, and sleep disorders 
examinations to determine whether he is 
entitled to a higher rating for joint 
pain due to undiagnosed illness and 
whether numbness of the hands, memory 
loss, and sleep apnea are causally 
related to active service or an 
undiagnosed illness associated with duty 
in the Southwest Asian Theater.  The 
claims file should be made available to 
and reviewed by the examiner(s) prior to 
the examinations.  

Joint pain due to undiagnosed illness.  
The VA joints and neurological examiners 
should conduct all indicated studies, 
note whether the claims file was reviewed 
prior to the examinations, and state a 
medical opinion as to with complete 
rationale as to: a) a full description of 
the effects of joint pain due to 
undiagnosed illness upon the veteran's 
ordinary activity, including full-time, 
and sometimes overtime, employment as a 
correctional officer of nonviolent 
criminals about to be released; b) 
severity and frequency of musculoskeletal 
pain, tender points, fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, and Raynaud's-like 
symptoms; c) whether continuous 
medication is required to control joint 
pain symptoms; d) whether exacerbations 
of joint pain symptoms are precipitated 
by environmental or emotional stress or 
overexertion and remain present more than 
one-third of the time; and e) whether 
exacerbations of joint pain symptoms are 
constant, or nearly so, and do not 
respond to therapy.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.  

Numbness of the hands, to include as due 
to undiagnosed illness.  The VA joints 
and neurological examiners should conduct 
all indicated studies, note whether the 
claims file was reviewed prior to the 
examinations, and state a medical opinion 
as to: f) the medical classification of 
current numbness of the hands, if any, 
and the data for classification; 
g) whether it is as likely as not that 
current numbness of the hands had onset 
during active duty from February 1989 to 
May 1989, active duty from September 1989 
to July 1993, or in the presumptive 
period following service from July 1993 
through December 2006 and is causally 
related to service-connected joint pain, 
undiagnosed illness associated with duty 
in Saudi Arabia from August 1990 to April 
1991, or any other event from February 
1989 to May 1989 or September 1989 
through December 2006; and h) whether it 
is as likely as not that current numbness 
of the hands preexisted service, perhaps 
resulting from childhood fractures of the 
right wrist, right fifth digit, and left 
fourth digit, and was permanently 
worsened by service-connected joint pain, 
undiagnosed illness associated with duty 
in Saudi Arabia from August 1990 to April 
1991, or any other event from February 
1989 to May 1989 or September 1989 
through July 1993.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.  

Memory loss due to undiagnosed illness.  
The VA neurological examiner should 
conduct all indicated studies, note 
whether the claims file was reviewed 
prior to the examination, and state a 
medical opinion as to: i) the medical 
classification of current memory loss, if 
any, and the data for classification; j) 
whether it is as likely as not that 
current memory loss had onset during 
active duty from February 1989 to May 
1989, active duty from September 1989 to 
July 1993, or in the presumptive period 
from July 1993 to December 2006; and k) 
whether it is as likely as not that 
current memory loss is causally related 
to service-connected migraine headaches 
or sinusitis, undiagnosed illness 
associated with duty in Saudi Arabia from 
August 1990 to April 1991, or any other 
event from February 1989 to May 1989 or 
September 1989 to July 1993.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

Sleep apnea due to undiagnosed illness.  
The VA neurological and sleep disorders 
examiners should conduct all indicated 
studies, note whether the claims file was 
reviewed prior to the examinations, and 
state a medical opinion as to: l) the 
medical classification of current sleep 
apnea, if any, and the data for 
classification; m) whether it is as 
likely as not that current sleep apnea 
had onset during active duty from 
February 1989 to May 1989, active duty 
from September 1989 to July 1993, or in 
the presumptive period from July 1993 
through December 2006; and n) whether it 
is as likely as not that current sleep 
apnea is causally related to service-
connected migraine headaches or 
sinusitis, undiagnosed illness associated 
with duty in Saudi Arabia from August 
1990 to April 1991, or any other event 
from February 1989 to May 1989 or 
September 1989 to July 1993.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





